DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
	
Status of Application
In response to Office action mailed 10/06/2020 (“10-19-20 OA”), Applicants amended claims 1 and 7 in the response filed 12/08/2021 (“12/28/2021 Remarks”).   
Claim(s) 1-7 are pending examination.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection. See claim limitations below for a further explanation of how the prior art teaches the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2014/0185264; hereinafter Chen) and Liang et al. (PG Pub 2015/0108635; hereinafter Liang).	

    PNG
    media_image1.png
    379
    749
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 2(d) provided above, Chen teaches a semiconductor package 300 (see claim limitations below) comprising; 
at least one first die (annotated “1st die” in Fig. 2(d)); at least one second die  (annotated “2nd die” in Fig. 2(d)); a plurality of conductive plugs 207; a redistribution layer 203 comprising a first segment (annotated “1st seg” in Fig. 2(d) above) electrically connecting the first die to the second die (see Fig. 2(d)) st seg” collectively referred to as “2nd seg”) electrically isolated from the first segment to electrically connect the first die to the conductive plugs (Fig. 2(d)); and 
a conductive layer (annotated “conductive layer” in Fig. 2(d) above) comprising a first portion (annotated “1st portion” in Fig. 2(d) above) physically connected to the second die (see Fig. 2(d)) and a second portion (annotated “2nd portion” in Fig. 2(d) above) physically connected to the conductive plugs (see Fig. 2(d)); wherein the at least one first die is connected to a first surface (203-top surface) of the redistribution layer and the at least one second die is connected to a second surface of the redistribution layer (203-bottom surface)(see Fig. 2(d))
and conductive lines 219 formed inside the at least one second die and physically connecting (via 217) to the first portion of the conductive layer (see Fig. 2(d)), wherein the first surface of the redistribution layer is opposite to the second surface of the redistribution layer (see Fig. 2(d)).
Although, Chen teaches the first die and the second die he does not explicitly teach “the at least one first die includes a plurality of conductive pads connecting to a first surface of the redistribution layer, and the at least one second die includes one or more contact pads connecting to a second surface of the redistribution layer.”

    PNG
    media_image2.png
    452
    706
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1 provided above, Liang teaches  a semiconductor structure (title) comprising: at least one first die 150 (para [0018-0019]) includes a plurality of conductive pads 106 (para [0018]) connecting to a first surface (top) of a redistribution layer 108 (para [0021]), at least one second die 140 (para [0022]) includes one or more contact pads 144 (para [0023]) connecting to a second surface (bottom) of the redistribution layer (see Fig. 1), wherein the first surface of the redistribution layer is opposite to the second surface of the redistribution layer (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first and second die to one another through the RDL, as taught by Liang, as an alternative option of redirecting electrical current between the dies.
Note: the recited “electrically connecting the first die to the second die” and “electrically connect the first die to the conductive plug” (i.e., function) do not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having the redistribution see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
10 Regarding claim 2, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first die  (annotated “1st die” in Fig. 2(d)) is stacked on the second die  (annotated “2nd die” in Fig. 2(d)) and the conductive plugs 207 (Fig. 2(d)). 
Regarding claim 3, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first segment (1st seg) of the redistribution layer 203 is disposed between the first die  (annotated “1st die” in Fig. 2(d)) and the second die (annotated “2nd die” in Fig. 2(d)), and the second segment (2nd seg) of the redistribution layer is 15disposed between the first die and the conductive plugs (Fig. 2(d)).   
Regarding claim 4, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first segment (1st seg) of the redistribution layer 203 is surrounded by the second segment of the redistribution layer (Fig. 2(d)).   
Regarding claim 5, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the zosecond dies  (annotated “2nd die” in Fig. 2(d)) are arranged horizontally to parallel the conductive plugs 207 (Fig. 2(d)).     
Regarding claim 6, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches a dielectric layer (not indexed; para [0019]) encasing the redistribution layer (Fig. 2(d)); a first 
Regarding claim 7, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches a passivation layer 101 covering the second die (annotated “2nd die” in Fig. 2(d)) and the conductive plugs 207, wherein the conductive layer penetrates through the passivation layer (is exposed on the top surface); and a plurality of solder bumps 211 mounted on the conductive layer (see Fig. 2(d)).

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895